              Case 4:21-mj-00109-N/A-EJM Document 2 Filed 02/12/21 Page 1 of 1



                                     MAGISTRATE JUDGE'S MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – TUCSON
 U.S. Magistrate Judge: Eric J. Markovich            Date: February 12, 2021
 USA v. Cory Konold                                  Case Number: 21-00109MJ-001

 Assistant U.S. Attorney: Beverly Anderson (assigned) and Nicole Savel
 via telephone Attorney for Defendant: Eric Manch, CJA appointed
 Interpreter: N/A                               Language: English
 Defendant: ☒ Present/☒ Custody (VTC with consent)

 INITIAL APPEARANCE
 Date of Arrest: February 11, 2021
 ☒ Warrant Other District
 ☒ Defendant states true name to be SAME.
    Further proceedings ORDERED in Defendant’s true name.
 ☒ Government's motion for detention and request for a continuance of the Detention Hearing
    pursuant to 18§3142(e) & (f) is ☒ Granted ☐ Denied
 ☒ Defendant shall be temporarily detained in the custody of the United States Marshal pursuant to
    ☐ 18§ 3142(f) ☒ 18§ 3142(d)
 PTS recommends Detention while considering electronic home monitoring; Gov't concurs.
 GOVERNMENT recommends Home Monitoring, states flight risk.

 DETENTION/STATUS ON REMOVAL HEARING:
   Set for: 2/17/2021, at 9:00 AM a.m., before: Magistrate Judge Markovich. Defendant consents
   to appearing by video. The Court intends on issuing release conditions which will include
   electronic monitoring. Pretrial Services needs time to establish service is available.

       Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure,
the Supreme Court’s decision in Brady v. Maryland, and all applicable decisions interpreting Brady,
the government is ordered to disclose to the defendant in a timely manner all information or evidence
known to the government that is either: (1) relevant to the defendant’s guilt or punishment; or (2)
favorable to the defendant on the issue of guilt or punishment.
       The consequences for violating either this Order or the government’s obligations under Brady
include, but are not limited to, the following: contempt, sanction, referral to a disciplinary authority,
adverse jury instruction, exclusion of evidence, and dismissal of charges.
 Recorded By Courtsmart                                                                IA     18 min
 Deputy Clerk Allison Siquieros
                                                                                       Start: 2:47 PM
                                                                                       Stop: 3:05 PM
